DETAILED ACTION
The present application is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response Applicant communication filed on 11/8/2021.  

Claims
Claims 1-3, 5, 6, 9, 21-23, 25, 26, and 29-31 have been amended. 
Claims 10-20 have been cancelled.
Claims 1-9 and 21-31 are currently pending in the application. 


Response to Arguments

101
In response to the applicant’s arguments regarding the claims not being directed to an abstract idea, the examiner agrees.  As disclosed by the specification in [0040], the traditional ATM server is being modified to allow additional functionality which allows users to activate contingency actions without alerting an attacker that the contingency actions are occurring.  This is a technical solution which increases the security and safety of an ATM user.  The claims also reflect this improvement.  The examiner withdraws the previous 101 rejection.
103


Rejections under 35 § U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 21-26, 28, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over US 20020165829 A1 (“Jones”) and US 5764789 (“Pare”) and US 20040158526 A1 (“Dort”).

Per claims 1, 21, and 30, Jones discloses:
receiving, at the  (e.g. database server) via one of a plurality of  (e.g. terminal), a first  (e.g. primary account number) from the user (Section [0020], [0023], and [0044]);
determining, by the  (e.g. database server), that the first  (e.g. evaluates the primary account number and provides a report to the respective terminal whether the primary account number is recognized by the onsite database computer) (Section [0020], [0023], and [0044]);
based on the determination that the first ATM input matches the primary threat indicator, requesting a second (e.g. prompt the customer to enter a PIN) (Section [0020], [0023], and [0044]);
receiving, at the  (e.g. database server) and via the  (e.g. terminal), the second  (e.g. PIN) from the user (Section [0020], [0023], and [0044]).

Jones discloses a user terminal and database server for receiving a primary account number, determining that the primary account number matches the account number associated with the user, and requesting/receiving a PIN number of the user based on the matching.  However Jones does not specifically disclose ATM; security alert server; receiving, at a security alert server, a user selection of a primary threat indicator associated with a user account of a user, the primary threat indicator being a portion of an account number associated with the user account; receiving, at the security alert server, a user selection of a first secondary threat indicator associated with a first contingency action, wherein the first secondary threat indicator is a first combination of a personal identification number (PIN) associated with the user account.  However Pare, in analogous art of transaction terminal PIN access, discloses:
receiving, at a security alert server (e.g. computer system), a user selection of a primary threat indicator (e.g. emergency account index code) associated with a user account of a user, the primary threat indicator being a portion of an account number associated with the user account (Column 3, Ln 57-67 and Column 4, Ln 30-67);  Note: the limitation “the primary threat indicator being a portion of an account number associated with the user account” does not distinguish over the prior art because it is describing the primary threat indicator and is not positively recited as a step/function of the claims.  Further the applicant’s own specification [0023] recites “those skilled in the art will recognize that the primary threat indicator input may substantially any predetermined string of numbers or letters other than the PIN”.  
receiving, at the security alert server (e.g. computer system), a user selection of a first secondary threat indicator (e.g. emergency PIN) associated with a first contingency action (e.g. action), wherein the first secondary threat indicator is a first combination of a personal identification number associated with the user account (Column 3, Ln 57-67 and Column 4, Ln 30-67).  Note: the limitation “wherein the first secondary threat indicator is a first combination of a personal identification number associated with the user account” does not distinguish over the prior art because it is describing the secondary threat indicator and is not positively recited as a step/function of the claims.  Further the applicant’s own specification [0026] recites “those skilled in the art will understand that many other combinations or permutations of the PIN may be used as well”.
Pare further discloses ATM (Column 4, Ln 30-67).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the PIN terminal system of Jones to include the use of an emergency account numbers and an emergency PIN, as taught by Pare, in order to increase the safety of the user when using the terminal.
	
	Jones/Pare discloses an ATM and security alert server that allows the user to register a primary threat indicator account index code and a secondary threat indicator PIN that allows the user to execute contingency actions when their safety is compromised.  However Jones/Pare do not specifically disclose that multiple secondary threat indicator PINs can be used to perform various contingency actions when the user inputs one of the multiple secondary threat indicator PINs.  However Dort, in analogous art of PIN transactions, discloses:
receiving, at the security alert server, a user selection of a second secondary threat indicator (e.g. PIN#2 or PIN#3 associated with a second contingency action (e.g. contingency , wherein the second secondary threat indicator is a second combination of the PIN associated with the user account (Section [0057] and Fig. 9); Note: the limitation “wherein the second secondary threat indicator is a second combination of the PIN associated with the user account” does not distinguish over the prior art because it is describing the secondary threat indicator and is not positively recited as a step/function of the claims.  Further the applicant’s own specification [0026] recites “those skilled in the art will understand that many other combinations or permutations of the PIN may be used as well”.
determining, by the security alert server, that the second ATM input (e.g. alternate PIN) matches (e.g. match) one of the first secondary threat indicator (e.g. PIN#1) or the second secondary threat indicator (e.g. PIN#2) (Section [0044]-[0046], [0057], and Fig. 9);
executing, by the security alert server, the first contingency action (e.g. contingency scenario) when the second ATM input matches the first secondary threat indicator (e.g. PIN#1) (Section [0044]-[0046], [0057], and Fig. 9);
executing, by the security alert server, the second contingency action (e.g. contingency scenario) when the second ATM input matches the second secondary threat indicator (e.g. PIN#2) (Section [0044]-[0046], [0057], and Fig. 9).
Further, Dort discloses one or more processors (e.g. microprocessor) and memory (e.g. data storage) (Section [0040]).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the PIN emergency system of Jones/Pare to include multiple emergency PINs that execute various contingency actions, as taught by Dort, in order to give individuals several different levels of protection based on the emergency situation that they are in (See Dort Paragraph [0057]).


Per claims 2 and 22, Jones/Pare/Dort discloses all of the limitations of claims 1 and 21 above.  Dort further discloses:
wherein the first contingency action includes locking access to the user account (e.g. blocked access to other related accounts) (Section [0050]).

Per claims 3 and 23, Jones/Pare/Dort discloses all of the limitations of claims 1 and 21 above.  Dort further discloses:
wherein the first contingency action includes alerting a law enforcement entity of potential criminal activity related to the user (e.g. notification of authorities or private security company) (Section [0050]).

Per claims 4 and 24, Jones/Pare/Dort discloses all of the limitations of claims 3 and 23 above.  Dort further discloses:
reporting a user location to the law enforcement entity (e.g. location of event) (Section [0050] and [0055]).

Per claims 5 and 25, Jones/Pare/Dort discloses all of the limitations of claims 1 and 21 above.  Dort further discloses:
wherein the first contingency action includes limiting funds (e.g. withdrawal limit) available for withdrawal from the user account (Section [0050]).

Per claims 6, 26, and 31, Jones/Pare/Dort discloses all of the limitations of claims 1, 21, and 30 above.  Dort further discloses:
the first secondary threat indicator is a first predetermined permutation of a personal identification number (PIN) (e.g. alternate PIN) associated with the user account (Section [0044], [0045], [0050]-[0057], and Fig. 9);
the second secondary threat indicator is a second predetermined permutation of the PIN (e.g. alternate PIN) (Section [0044], [0045], [0050]-[0057], and Fig. 9);
wherein the first contingency action (e.g. contingency scenario) is different than the second contingency action (e.g. contingency scenario) (Section [0044], [0045], [0050]-[0057], and Fig. 9).

Per claims 8 and 28, Jones/Pare/Dort discloses all of the limitations of claims 6 and 26 above.  Dort further discloses:
receiving an input of the first predetermined permutation of the PIN (e.g. contingency security code) indicates a first perceived level of danger (e.g. blocked access to other related accounts) (Section [0050]-[0056]);
receiving an input of the second predetermined permutation of the PIN (e.g. contingency security code) indicates a second perceived level of danger (e.g. proceed with caution notice) higher than the first perceived level of danger (Section [0050]-[0056]).

Claims 7 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Jones/Pare/Dort, as applied to claims 6 and 26 above, in further view of US 20090307141 A1 (“Kongalath”).

Per claims 7 and 27, Jones/Pare/Dort do not specifically disclose wherein the first predetermined permutation is a reverse order of the numbers in the PIN.  However Kongalath, in analogous art of secure card services, discloses:
wherein the first predetermined permutation is a reverse order of the numbers in the PIN (e.g. PIN in its reverse sequence) (Section [0052]-[0053]).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the alternate PIN of Jones/Pare/Dort to include the numbers of the original PIN in reverse, as taught by Kongalath, to perform contingency actions as this is just a design choice and it would be obvious to one of ordinary skill in the art to make the alternate PIN anything.

Claims 9 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Jones/Pare/Dort, as applied to claims 1 and 21 above, in further view of US 20070083466 A1 (“Crowell”).

Per claims 9 and 29, Jones/Pare/Dort do not specifically disclose based on the determination that the second ATM input from the user matches the first secondary threat indicator, causing a photograph to be taken of the user.  However Crowell, in analogous art of emergency services notification, discloses:
based on the determination that the second ATM input from the user matches the first secondary threat indicator (e.g. emergency PIN), causing a photograph to be taken of the user (e.g. take pictures) (Section [0028]-[0030]).
. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY SAX whose telephone number is 571-272-0821.  The Examiner can normally be reached on M-F 9-5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patrick McAtee can be reached at (571) 272-7575.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

/TS/
Examiner, Art Unit 3685

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685